DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.
 
Status of Claims
Claim 23 is newly added.  Claims 19-22 are canceled.  Claims 1-18 and 23 are pending where no claims have been amended.  Claims 9, 10, 17 and 18 are withdrawn from consideration and claims 1-8, 11-16 and 23 remain for examination on the merits.
Status of Previous Rejections
The previous 35 USC § 103 rejections of the claims in view of US 2007/0151637 A1 to Morra et al have been maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 11-16 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “resistant to heat in a hydraulic or pneumatic installation up to 350 °C” in claim 1 (from which claims 1-8, 11-16 and 23 depend) is a relative term which renders the claim indefinite. The term “resistant to heat in a hydraulic or pneumatic installation up to 350 °C” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. More specifically, it is unclear what specific properties the product must possess in order to be considered “resistant to heat in a hydraulic or pneumatic installation up to 350 °C” as the instant specification and claims set forth no quantitative or qualitative metrics by which a product might be considered “resistant to heat” and as such there is no way to determine whether a product meets the instant limitation.  This renders the properties of the product indefinite which renders the scope of the claims indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 11-16 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2010159488 to Nagai (an English language machine translation has been relied upon for examination purposes).
Regarding claim 1, Nagai discloses an extruded product made from an alloy comprising the following composition (Nagai, abstract, para [0001-0020]), which overlaps the instantly claimed composition as follows:
Element
Claimed wt%
Nagai wt%
Overlaps?

5.05-5.35
1.0-10
Yes
Mg
0.20-0.40
0-2.5
Yes
Mn
0.20-0.40
0-1.5
Yes
Zr
0.08-0.15
0-0.30
Yes
Ti
0.01-0.15
0-0.30
Yes
Zn
0-0.15
0-1.0
Yes
Si
<0.10
0-1.5
Yes
Fe
<0.15
0-1.5
Yes
Al
balance
balance
Yes


Wherein the product is treated by solution heat treatment, forming in a mold (i.e. controlled stretching), quenching and aging (Nagai, para [0001-0020]).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Nagai including the instantly claimed because Nagai discloses the same utility throughout the disclosed ranges.
Overlapping ranges have been held to be a prima facie case of obviousness, see MPEP § 2144.05. It would have been obvious to one of ordinary skill in the art to select any portion of the range, including the claimed range, from the broader range disclosed in the prior art, because the prior art finds that said composition in the entire disclosed range has a suitable utility. Additionally, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages," In re Peterson, 65 USPQ2d at 1379 (CAFC 2003).

	
Regarding the limitation “consisting of” and “other elements <0.05 each and < 0.15 in total,” the additional elements recited in Nagai are optional and not required to be in the alloy of Nagai.

Regarding claims 2-5, 15 and 16, the alloy of Nagai overlaps the instantly claimed ranges.
Regarding claim 6, 12 and 13, the alloys of Nagai have yield strengths higher than 160 MPa (Nagai, para [0020])
Regarding claims 7, 8 and 14, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the product of Nagai would be expected to have the same or similar properties as the instantly claimed product because the product of Nagai has the same or substantially the same composition and method of manufacturing.  

	Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. 

Regarding claim 11, one of ordinary skill in the art would seek to employ the alloy of Nagai as a vehicle part, particularly a piston of internal combustion engine, the motivation for doing so being that Examiner takes official notice that AA2000 series aluminum alloys have a known commercial use as pistons for internal combustion engines and Nagai discloses that the alloy is useful in automobile parts (Nagai, para [0004]).
Regarding claim 23, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 [R-5].  In the instant case, it would require little more than routine experimentation by one of ordinary skill in the art to determine the optimal or workable ranges of permanent set during the forming in the mold step (i.e. controlled stretching) of Nagai in order to produce a desired size or shape of the final product.
Response to Amendment
The declaration under 37 CFR 1.132 filed 10/25/2021 is insufficient to overcome the rejection of claims 1-8, 11-16 and 23 based upon JP2010159488 to Nagai as set forth in the last Office action because of the reasons set forth below in the response to arguments section.

Response to Arguments
Applicant's arguments filed 10/25/2021 with respect to JP2010159488 to Nagai have been fully considered but they are not persuasive.
Applicant argues that the forming methods cited in Nagai are bending and expansion/contraction which result in 3-D parts, whereas the controlled stretching is carried out in only one direction.  This is not found persuasive because in response to applicant's argument that the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The broadest reasonable interpretation of the phrase “controlled stretching” absent a specific redefinition of the term in the claims or specification is stretching the alloy in a controlled manner.  Forming in a mold results in stretching of the metal in a controlled manner, and as such reads on the limitation “controlled stretching.”
Applicant argues that Nagai teaches a three-dimensionally processes product and not an extruded product.  This is not found persuasive because the product of Nagai is extruded, which makes the product of Nagai an extruded product even if the product is subjected to additional processing.
Applicant argues that the instantly claimed ranges are patentable over the prior art because the prior art ranges are broader than the instantly claimed ranges.  This is not found persuasive because as stated in ln re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003):
“In cases involving overlapping ranges, we and our predecessor court have consistently held that even a slight overlap in range establishes a prima facie case of obviousness .... We have also held that a prima facie case of obviousness exists when the claimed range and the prior art range do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. v. Banner, 778 F.2d 775,783 (Fed. Cir. 1985).”
See also Merck & Co., Inc. v. Biocrafi Labs., 874 F.2d 804, 807 (Fed. Cir. 1989) (The fact that a reference "discloses a multitude of effective combinations does not render any particular formulation less obvious." ); In re Susi, 440 F.2d 442, 445 (CCPA 1971) (obviousness rejection affirmed where the disclosure of the prior art was "huge, but it undeniably include[d] at least some of the compounds 
	Applicant argues that the instant claims recite “wherein the product is resistant to heat in a hydraulic or pneumatic installation up to 350 °C,” Nagai teaches the use of Ni and/or V to add heat resistance behavior, and the recitation of “consisting of” in the instant claims excludes the addition of Ni and/or V.  This is not found persuasive because regarding the limitation “resistant to heat in a hydraulic or pneumatic installation up to 350 °C,” this limitation is indefinite as set forth in the above 35 USC 112 rejection.  Regardless, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the product of Nagai would be expected to have the same or similar properties as the instantly claimed product because the product of Nagai has the same or substantially the same composition and method of manufacturing.
	Regarding the argument that Nagai would require the addition of Ni and/or V to be resistant to heat, this is not found persuasive because while Nagai teaches that Ni and/or V improve heat resistance, Ni and/or V are optional elements that need not be added to the product of Nagai, and applicant has not clearly defined what qualitative or quantitative metrics an allow must possess in order to be “resistant to heat in a hydraulic or pneumatic installation up to 350 °C,” nor has applicant provided any evidence that a product of Nagai without Ni and/or V would fail to meet those metrics.
Applicant argues that the data in the instant specification demonstrates unexpected results.  This is not found persuasive because to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.   Whether the unexpected results are the result of unexpectedly 
Applicant argues that the nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof.  This is not found persuasive because applicant relies on a single inventive example as evidence to determine a trend, and a trend cannot be established by a single inventive data point.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRIAN D WALCK/Primary Examiner, Art Unit 1738